
	
		II
		111th CONGRESS
		2d Session
		S. 3961
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Lieberman (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the E-Government Act of 2002 (44 U.S.C. 3501
		  note) to reform the electronic rulemaking process.
	
	
		1.Short
			 titleThis Act may be cited as
			 the E-Rulemaking Act of
			 2010.
		2.Finding and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Electronic
			 rulemaking allows robust public involvement in the regulatory process and
			 increases transparency of how regulations are developed.
				(2)Chapter 5 of
			 title 5, United States Code, (commonly referred to as the Administrative
			 Procedures Act) codifies the rulemaking process and opens it up to public
			 participation.
				(3)Progress has been
			 made in the e-rulemaking program of the Federal Government which was a
			 requirement in the E-Government Act of 2002 (44 U.S.C. 3501 note) including the
			 creation of Regulations.gov. However, the systems architecture and
			 implementation of the Federal Docket Management System have run into
			 limitations in electronic rulemaking.
				(4)A dedicated,
			 stable appropriation for an enhanced core system can be leveraged by agencies
			 to bring growth and innovation more effectively than the current agency
			 fee-for-service funding models.
				(5)Lack of adequate
			 data standardization for key data practices makes it difficult for agencies and
			 the public to fully benefit from a Governmentwide rulemaking database.
				(6)A reliable,
			 centralized rulemaking database that improves on the current Federal Document
			 Management System architecture would allow agencies to share common elements,
			 while supporting interoperable agency applications that reflect a diversity of
			 rulemaking practices.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)establish a
			 framework for governing, managing and funding the next stage of the
			 e-rulemaking program;
				(2)enhance the
			 capabilities of the Federal Docket Management System so that it can serve as
			 effective core e-rulemaking support, while allowing the system to grow through
			 innovation to provide for the development of new functions, tools and services,
			 by both agencies and interested entities outside of Government;
				(3)promote processes
			 for discovering and disseminating good e-rulemaking practices and identifying
			 and overcoming barriers to the evolution of e-rulemaking; and
				(4)encourage all
			 Federal entities that participate in the e-rulemaking process to work towards
			 an accessible and interoperable docket management system.
				3.Governance,
			 management, and funding
			(a)In
			 generalSection 206 of the E-Government Act of 2002 (44 U.S.C.
			 3501 note) is amended—
				(1)in subsection
			 (b), by striking To the extent practicable as determined by the agency
			 in consultation with the Director, each and inserting
			 Each;
				(2)in subsection
			 (c), by striking To the extent practicable, agencies and
			 inserting Agencies;
				(3)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking To the extent practicable, as determined by the agency in
			 consultation with the Director, agencies and inserting
			 Agencies; and
					(B)in paragraph (2),
			 by striking to the extent practicable, as determined by the agency in
			 consultation with the Director; and
					(4)by striking
			 subsection (e) and inserting the following:
					
						(e)Interagency
				E-Rulemaking Committee and Program Management Office
							(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				E-Rulemaking Act of 2010, the
				Director shall establish—
								(A)the Interagency
				E-Rulemaking Committee; and
								(B)the Program
				Management Office.
								(2)Membership
								(A)In
				generalThe Interagency E-Rulemaking Committee shall be
				co-chaired by the Administrator of the Office of Information and Regulatory
				Affairs and the Administrator of the Office of Electronic Government and shall
				include senior officers knowledgeable about rulemaking practices from—
									(i)the General
				Services Administration;
									(ii)the Office of
				the Federal Register;
									(iii)the
				Administrative Conference of the United States;
									(iv)agencies
				designated by the Director that conduct substantial amounts of significant
				rulemaking;
									(v)agencies
				designated by the Director that conduct relatively little rulemaking;
									(vi)independent
				regulatory agencies (as defined under section 3502 of title 44, United States
				Code) designated by the Director; and
									(vii)other agencies
				designated by the Director.
									(B)LimitationMembers
				of the Interagency E-Rulemaking Committee designated under clauses (iv), (v),
				and (vi) may not comprise more than 50 percent of all committee members.
								(3)FunctionsThe
				Interagency E-Rulemaking Committee shall—
								(A)assist the
				Director in establishing a Program Management Office to conduct and oversee the
				day-to-day operations of the E-Rulemaking Program;
								(B)advise the
				Program Management Office and the Director on the needs and desires of agencies
				for e-rulemaking capabilities for functionality;
								(C)develop
				recommendations for the Program Management Office and the Director on
				e-rulemaking policies and requirements;
								(D)assist the
				Director, and the Program Management Office in the identification, development,
				and coordination of e-rulemaking projects and other innovative initiatives to
				improve the Federal Docket Management System;
								(E)promote the
				development and use of common performance measures for agency e-rulemaking
				resources management;
								(F)develop
				recommendations in consultation with the Public E-Rulemaking Advisory Committee
				for the online disclosure of rulemaking information to federal agencies and to
				the public, including—
									(i)recommendations
				to ensure that dockets stored in the Federal Docket Management System are
				consistent, both in content and organization, with the requirements for
				electronic rulemaking dockets described under subsection (d);
									(ii)recommendations
				to ensure that information exempted from public disclosure under section 552(b)
				of title 5, United States Code, is not made publicly available; and
									(iii)recommendations
				to ensure that personally identifiable information is protected under section
				552(l) of title 5, United States Code.
									(f)Public
				E-Rulemaking Advisory Committee
							(1)EstablishmentThere
				is established in the executive branch a Public E-Rulemaking Advisory Committee
				(in this subsection referred to as the Advisory
				Committee).
							(2)Membership
								(A)In
				generalThe Advisory Committee shall be composed of 20 members
				who are not Federal employees and who shall—
									(i)be jointly
				appointed by the Administrator of the Office on Information and Regulatory
				Affairs and the Administrator of the Office of Electronic Government using a
				process which provides for transparency and public input;
									(ii)select—
										(I)1 chairperson who
				is not a Federal officer; and
										(II)1 vice
				chairperson from the Program Management Office who shall be the designated
				Federal officer; and
										(iii)include—
										(I)a minimum of 7
				members with demonstrated regulatory policy and practice expertise; and
										(II)a minimum of 7
				members with demonstrated technology or public access expertise.
										(B)OrganizationThe
				Administrator of the Office of Information and Regulatory Affairs and the
				Administrator of the Office of Electronic Government shall—
									(i)be responsible
				for the initial organization of the Advisory Committee;
									(ii)assist in the
				election of co-chairpersons using a process which provides for transparency and
				public input; and
									(iii)designate the
				General Services Administration to provide staff support to the Advisory
				Committee.
									(3)Broadcast of
				proceedingsTo the greatest extent practicable, the General
				Services Administration shall make available to the public webcasts and
				archived footage of all meetings of the Advisory Committee.
							(4)FunctionsThe
				Advisory Committee shall—
								(A)regularly advise
				the Administrator of the Office on Information and Regulatory Affairs, the
				Administrator of the Office of Electronic Government, and the Administrator of
				the General Services Administration on the e-rulemaking needs and desires of
				the various e-rulemaking user communities outside the Federal
				Government;
								(B)engage in public
				consultation to the maximum extent feasible, including consultation with all
				interested communities such as public advocacy organizations, academics, and
				regulated entities;
								(C)consult with the
				Interagency E-Rulemaking Committee and the Administrative Conference of the
				United States, as necessary;
								(D)conduct studies
				and submit recommendations, as provided under this section, to the Director and
				Congress;
								(E)share effective
				practices for access to, dissemination of, and retention of regulatory
				material;
								(F)not later than 6
				months after establishment, annually thereafter, and upon termination submit a
				report to the Director, the Committee on Homeland Security and Governmental
				Affairs of the Senate and the Committee on Oversight and Government Reform of
				the House of Representatives that shall—
									(i)identify legal
				provisions and agency practices that create barriers or obstacles to achieving
				e-rulemaking goals; and
									(ii)propose
				solutions to the barriers or obstacles identified under clause (i).
									(5)Termination
								(A)In
				generalThe Advisory Committee shall terminate 2 years after the
				date of enactment of the E-Rulemaking Act of 2010.
								(B)ExtensionThe
				President may—
									(i)extend the
				Advisory Committee by executive order; and
									(ii)make more than 1
				extension under this subparagraph for any period as the President may
				determine.
									(6)Application of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				apply to the Advisory Committee.
							(g)Architecture
							(1)In
				generalThe Program Management Office shall collaborate with the
				Interagency Committee and the Public E-Rulemaking Advisory Committee to achieve
				significant improvements in the systems architecture for the Federal Docket
				Management System.
							(2)ContentsThe
				systems architecture developed under this subsection shall—
								(A)include
				well-designed data and technical standards, reinforced by effective quality
				control tools and protocols in order to achieve an accurate, consistent system
				that stores all rulemaking data; and
								(B)facilitate
				exchange, retrieval and management of information by agencies and the
				public.
								(3)Standards,
				protocols, and guidelines
								(A)Office of
				Management and Budget policy
									(i)PolicyThe
				Director shall issue policy regarding standards, data protocols, and related
				items to be used by agencies when publishing their electronic regulatory
				dockets.
									(ii)GuidelinesBased
				on the policy issued under clause (i), the Program Management Office shall
				promulgate guidelines that—
										(I)incorporate a
				widely accepted, nonproprietary, searchable, computer-readable format for
				rulemaking data;
										(II)improve the
				quality, transparency, consistency, security, and usability of electronic
				rulemaking systems and data;
										(III)ensure
				interoperability and process standardization, and appropriate reuse of
				information;
										(IV)create document
				and metadata models for rulemaking documents that accomplish the
				standardization required for accurate and efficient Governmentwide retrieval of
				information;
										(V)integrate
				standards and guidelines in effect before the date of enactment of the
				E-Rulemaking Act of 2010 as possible and appropriate, enhancing those standards
				and guidelines as necessary;
										(VI)can be
				continually upgraded as technologies and content evolve over time;
										(VII)ensure that
				publicly available online Federal Government rulemaking information and
				services are made more accessible to external Government and external search
				capabilities; and
										(VIII)are developed
				in consultation with the National Institute of Standards and Technology.
										(4)Transfer of
				dataIn collaboration with the Program Management Office, the
				Director shall establish a process for agencies to conduct authorized transfer
				of data, including bulk transfers, to and from the Federal Docket Management
				System.
							(5)Public review
				and commentBefore taking effect, the Director and the Program
				Management Office shall make the standards and guidelines developed under this
				subsection available to the public for review and comment.
							(6)Review and
				updateThe Director and the Program Management Office shall
				review the standards and guidelines developed under this subsection at regular
				intervals and revise those standards and guidelines as necessary.
							(7)Independent
				regulatory commissionsEach independent regulatory commission
				that has not migrated to the Federal Docket Management System shall—
								(A)take any
				necessary action to establish interoperability with the Federal Docket
				Management System; and
								(B)ensure that
				rulemaking materials of that independent regulatory commission can be located
				by users of the system.
								(h)E-Rulemaking
				practice and innovation
							(1)AssessmentsThe
				Director shall provide for periodic, multi-method usability assessments by
				users of the systems architecture established under subsection (g).
							(2)PracticesAfter
				consulting with public stakeholders and the Public E-Rulemaking Advisory
				Committee, the Interagency E-Rulemaking Committee shall make recommendations to
				the Administrator of the Office of Information and Regulatory Affairs regarding
				current and emerging practices that—
								(A)enhance online
				accessibility and manageability of rulemaking information;
								(B)promote informed
				and effective public participation; and
								(C)harness
				technology to improve rule formation and implementation.
								(3)Office of
				Management and BudgetBased on the recommendations under
				paragraph (2), the Director shall—
								(A)identify clear
				performance objectives and timelines for action by the agency to ensure that
				all rulemaking and docket materials are available electronically;
								(B)provide to the
				Public E-Rulemaking Advisory Committee any records or data on the management,
				functionality, and performance of the systems architecture and all component
				parts developed under subsection (g), as necessary for forming recommendations
				under subsection (f); and
								(C)identify
				innovative projects that are developed under the standards, protocol, and
				guidelines under subsection (g).
								(i)Reporting
							(1)In
				generalNot later than March 1 of each year, the Director, in
				consultation with the Program Management Office, shall submit an e-rulemaking
				status report to—
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate; and
								(B)the Committee on
				Oversight and Government Reform of the House of Representatives.
								(2)Inclusion in
				status reportAn e-rulemaking status report may be submitted as
				part of the annual E-Government status report established under section 3606 of
				title 44, United States Code.
							(3)ContentsEach
				report under this subsection shall contain at a minimum—
								(A)the progress of
				the e-rulemaking initiative;
								(B)performance
				measurements regarding achievement of system and program goals; and
								(C)a summary of
				public participation and collaboration efforts.
								(4)Statement of
				progressAll agencies, including independent regulatory
				commissions, shall submit to the Director, for inclusion in the annual report
				under this subsection, a statement describing the agency progress in achieving
				compliance with the requirements of this Act.
							(j)Authorization
				of appropriations
							(1)Maintenance,
				improvement, and promotionThere are authorized to be
				appropriated to $10,000,000 for the maintenance, improvement, and promotion of
				the e-rulemaking system in accordance with this section for each of fiscal
				years 2011 through 2015, and such sums as are necessary for subsequent fiscal
				years.
							(2)Innovations to
				the systems architectureThere are authorized to be appropriated
				$1,000,000 for projects identified under subsection (h)(3)(C) for each of
				fiscal years 2011 through 2015, and such sums as are necessary for subsequent
				fiscal
				years.
							.
				
